     Case 4:20-cv-03950 Document 134 Filed on 03/19/21 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DEBORAH BARONE                                §
                                              §
         Plaintiff,                           §
                                              §
                                              §
                                              §
v.                                            §       Civil Action No. 4:20-cv-03950
                                              §
ETHICON INC. and JOHNSON &                    §
JOHNSON                                       §
                                              §
                                              §
      Defendants.                             §


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                AS TO CERTAIN OF PLAINTIFF’S CAUSES OF ACTION


       Pursuant to the Court’s March 4, 2021 order, Defendants Ethicon, Inc., and Johnson &

Johnson (“Defendants”) and Plaintiff Deborah Barone (“Plaintiff”) (collectively the “Parties”)

stipulate pursuant to Rule 41 of the Federal Rules of Civil Procedure that the following Plaintiff’s

claims should be dismissed with prejudice:

           •   Counts I and XIV (only to the extent those claims are premised on allegations of

               manufacturing defect), and

           •   Counts II, IV, VII, VIII, X, XI, XII, XV, XVIII

This stipulation of dismissal does not concern Plaintiff’s remaining causes of action: Counts I and

XIV (to the extent they are based on allegations of design defect or failure to warn), and Counts




                                                  1
     Case 4:20-cv-03950 Document 134 Filed on 03/19/21 in TXSD Page 2 of 3




III, V, VI, and IX, XVII.1 The parties further agree that this stipulation fully addresses the relief

sought by Defendants’ pending motion for summary judgment (Dkt. Nos. 57, 58). 2

       WHEREFORE, PREMISES CONSIDERED the Parties respectfully request that the

following Plaintiff’s claims against Defendants be dismissed with prejudice, and that the parties

bear their own costs as to those claims:

           •   Counts I and XIV (only to the extent those claims are premised on allegations of

               manufacturing defect), and

           •   Counts II, IV, VII, VIII, X, XI, XII, XV, XVIII.




       1
        Plaintiff did not allege a Count XIII in her short form complaint. Count XVI – Loss of Consortium
   was alleged in the complaint by Plaintiff’s husband, August Barone. However, that claim was
   dismissed with prejudice by joint stipulation on April 3, 2017. See Dkt. Nos. 25, 26.
       2
         The parties agree that Plaintiff may still assert fraudulent concealment (Count VII) and the
   discovery rule and tolling (Count XVIII) as defenses, exceptions or arguments against the statute of
   limitations. The parties further agree that the dismissal of Count IV shall not limit Plaintiff’s claims
   under Counts III and V. The parties also agree that the dismissal of Count X will not limit the
   availability of damages for emotional distress that may be awarded as a result of Plaintiff’s remaining
   causes of action.


                                                    2
     Case 4:20-cv-03950 Document 134 Filed on 03/19/21 in TXSD Page 3 of 3




                                              Respectfully submitted,


                                              /s/_Alex Barlow
                                              Alex Barlow
                                              Shrader & Associates, L.L.P.
                                              9 Greenway Plaza
                                              Suite 2300
                                              Houston, TX 77046
                                              BAR #24006798 and S.D. Tex. #1402496
                                              P: 713-782-0000
                                              F: 713-571-9605
                                              Email: barlow@shraderlaw.com

                                              Attorney for Plaintiff


                                              /s/ Christopher Cowan
                                              Butler Snow LLP
                                              Christopher Cowan (attorney in charge)
                                              State Bar No. 24084975; TX SD: 2303239
                                              Chris.Cowan@butlersnow.com
                                              1400 Lavaca St., Ste. 1000
                                              Austin, TX 78701
                                              P: (737) 802-1800
                                              F: (737) 802-1801

                                              Attorney for Defendants Johnson & Johnson and
                                              Ethicon, Inc.




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on March 19, 2020
on counsel of record via the Court’s CM/ECF system:




                                                                           /s/ Christopher Cowan
                                                                               Christopher Cowan




                                                3
